Citation Nr: 9926243	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  92-23 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



REMAND

The veteran served on active duty from January 1991 to 
September 1991.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a March 1992 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, Puerto Rico, which denied the veteran's 
claims of entitlement to service connection for post-
traumatic stress disorder (PTSD) and to an evaluation in 
excess of 10 percent for bronchial asthma.  This case was 
previously before the Board in October 1994, at which time it 
was remanded for further development.

A review of the claims folder reveals that the veteran 
requested a personal hearing in correspondence dated in May 
1998.  This letter notes a current address of : P.O. Box 
1368, Hatillo, Puerto Rico 00659.  In a July 1998, the RO 
notified the veteran that his personal hearing was scheduled 
for the following month.  However, this notification letter 
was mailed to the veteran's previous address at: URB Vistas 
De Camuy, Casa A2 Calle 3, Camuy, Puerto Rico 00627.

A handwritten note in the veteran's claims folder on the file 
copy of the July 1998 notice indicates that the August 1998 
personal hearing was "canceled."  The RO subsequently 
rescheduled the personal hearing in March 1999, and again 
mailed a notification letter to the veteran's previous 
address.  A handwritten note in the claims folder reports 
that the veteran failed to appear for this hearing.  

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2. The Board notes that the veteran's 
present address appears to be P.O. Box 
1368, Hatillo, Puerto Rico 00659.  The RO 
should contact the veteran to confirm 
this information.  Thereafter, the RO 
should schedule a personal hearing before 
a hearing officer at the RO in accordance 
with the veteran's request.  All 
communications with the veteran regarding 
the scheduling of a hearing should be 
documented in the claims folder.

3.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for post-
traumatic stress disorder (PTSD) and for 
bronchial asthma since October 1994.  
After any necessary information and 
authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.

The purpose of this REMAND is to accomplish additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












